Citation Nr: 1136209	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), for the purpose of accrued benefits, and if so, whether service connection for PTSD, for the purpose of accrued benefits, is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of shrapnel wounds of the eyes, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant, R.H., D.H., C.A., P.D.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1946 to May 1950 and from June 1951 to April 1954.  The Veteran died in July 2004, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2009, the Board remanded the case to the RO to afford the appellant a personal hearing before a Veterans Law Judge.  In July 2009, the appellant appeared at the RO and testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the issues of whether new and material evidence had been presented to reopen the claims of entitlement to service connection for PTSD and for residuals of shrapnel wounds of the eyes, both for the purpose of accrued benefits, and of entitlement to service connection for the cause of the Veteran's death were remanded by the Board to the RO in August 2009 for further development.  In a June 2011 rating decision, service connection for the cause of the Veteran's death was granted by the RO.  As the benefits sought regarding service connection for the cause of death has been granted, this claim is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for PTSD was last denied in a May 1999 rating decision; the Veteran did not appeal that decision.

2.  The evidence added to the record since the May 1999 decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.

3.  The appellant's claim for accrued benefits was timely filed within one year of the Veteran's death.

4.  The Veteran's claimed stressors were credible and related to his fear of hostile military activity involving events resulting in actual or threatened death or serious injury; the claimed stressors were consistent with the places, types, and circumstances of his service in Korea.

5.  At the time of the Veteran's death, a VA examiner had confirmed that the claimed stressors were adequate to support a diagnosis of PTSD and that the PTSD symptoms were related to service.

6.  Service connection for shrapnel wounds of the eyes was last denied in a May 1999 rating decision; the Veteran did not appeal that decision.

7.  The evidence added to the record since the May 1999 decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision denying service connection for PTSD is final; new and material evidence to reopen the claim of service connection for PTSD, for the purpose of accrued benefits, has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  For purpose of accrued benefits, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2010).

3.  The May 1999 rating decision denying service connection for shrapnel wounds of the eyes is final; new and material evidence to reopen the claim of service connection for shrapnel wounds of the eyes, for the purpose of accrued benefits, has not been received and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  

The record reflects that the originating agency (the RO) provided the appellant with the notice required under VCAA by letter dated in October 2009.  The notice informed the appellant of the type of evidence needed to substantiate the underlying claims of service connection.  The appellant was notified of the type of evidence necessary to reopen the claims, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The appellant was notified of the bases that the claims were previously denied.  The appellant was informed that VA would obtain VA records and records of other Federal agencies.  The notice included the general provisions for rating a disability and for the effective date of the claim.  

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19  Vet. App. 473 (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

To the extent that the October 2009 VCAA notice came after the initial adjudication of the claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statement of the case, dated in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant was afforded hearings in May 2006 before a decision review officer at the RO and in July 2009 before the undersigned Veterans Law Judge.  The RO attempted to obtain additional service treatment records, as reported in a VA memorandum dated in January 2010 in regard to the unavailability of treatment records.  The RO has also obtained VA treatment records of the Veteran.  

It is noted, however, that the duty to assist in an accrued benefits claim is limited, as the claim is based upon the evidence physically or constructively of record at the time of the veteran's death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  VA cannot develop additional evidence that would substantiate the claims of entitlement to accrued benefits, except for procuring service department evidence and evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).  

As there is no indication of the existence of additional evidence to substantiate the claims for accrued benefits purposes, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.  

II.  New and Material Evidence to Reopen Claims

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

An accrued benefits claim arises after a veteran has died.  Although a veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions. Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant's claim for accrued benefits was received within one year of the Veteran's death in July 2004.

Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has made it clear that, in order to support a claim for accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  Here, at the time of his death, the Veteran had claims pending for entitlement to service connection for PTSD and for shrapnel wounds of the eyes.  

An accrued benefits claim is, under the law, derivative of, and separate from, the veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claims finally decided.


PTSD

The appellant appeals the denial to reopen the claim for service connection for PTSD for accrued benefits purposes.  In September 1991, the Veteran submitted a claim for service connection for PTSD.  In a February 1992 rating decision, he was denied service connection for PTSD.  The RO found that the evidence did not establish a diagnosis of PTSD.  The Veteran was notified of the decision in March 1992.  He did not appeal.  

In August 1992, the Veteran filed an application to reopen the claim of service connection for PTSD.  However, no development and/or rating decision was rendered regarding the claim.  

In March 1998, the Veteran filed an application to reopen his claim of service connection for PTSD.  In a May 1999 rating decision, the RO found that new and material evidence adequate to reopen the claim had not been submitted.  The RO found that the available evidence was insufficient to show that the Veteran's PTSD was due to service.  The Veteran was notified of the decision in May 1999.  He did not appeal.  

At the time of the last final denial, the record consisted of service treatment records that were devoid of any psychiatric diagnoses, treatment, and complaints.  Also of record at the time of the last final denial were outpatient treatment records including a 1991 diagnosis of depression and a provisional diagnosis of PTSD; a statement from the Veteran that he had nightmares about his buddy that was killed in Korea; the appellant's statement that the Veteran's buddy was killed and that the Veteran was on medication for depression; and an October 1998 VA examination report reflecting diagnoses of PTSD and dysthymia.  The VA examiner opined that the Veteran's disability was related to service.  

Since the last final denial the appellant has submitted a statement reiterating that the Veteran had PTSD that was related to service.  The Veteran's daughter, P.D., submitted a statement in May 2004 asserting that she remembered that her father had nightmares about the war and that he told her about his friend that died in service.  In a statement received in May 2004, J.E.B., a licensed clinical psychologist, related that the Veteran exhibited classic symptoms of PTSD, which were most likely the result of his service.  Also in May 2004, C.R.T., a psychiatrist, related that the Veteran had severe PTSD and that he believed that the condition had existed from his experiences in war.  The Veteran also continued to state that he had nightmares of his buddy, [redacted], being killed beside him.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim of service connection for PTSD has been submitted.  The claim of service connection was previously denied on the basis that the available evidence was insufficient to show that the Veteran's PTSD was due to service.  At the time of the last final denial, the record contained evidence showing a diagnosis of PTSD.  Since the last final denial, evidence has been submitted showing a possible link between the Veteran's PTSD and service.  In this regard, the Board notes that J.E.B. related that the Veteran exhibited classic symptoms of PTSD which were most likely the result of his service and C.R.T. related that the Veteran had severe PTSD and that he believed that the condition has existed from the Veteran's experiences in war.  The above evidence constitutes "new" and "material" evidence to reopen the claim.  When viewed in the context of the reasons for the prior denial, the evidence is pertinent and probative of the issue at hand.  It also relates to the underlying reason that the claim was previously disallowed by the RO and raises a reasonable possibility of substantiating the claim.  

Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  The merits of the claim of service connection for PTSD will be discussed in the decision herein below.  

Shrapnel Wound of the Eyes

The appellant appeals the denial to reopen the claim for service connection for shrapnel wound of the eyes for accrued benefits purposes.  In November 1990, the Veteran submitted a claim for service connection for shrapnel wound of the eyes.  In a March 1991 rating decision, the Veteran was denied service connection.  The RO found that there was no evidence that related the disability to service.  The Veteran was notified of the decision in April 1991.  

In May 1991, the Veteran submitted a notice of disagreement (NOD) to the rating decision.  A statement of the case (SOC) was issued in June 1991.  The Veteran submitted a VA Form 9 in August 1991.  In a March 1993 decision, the Board denied the Veteran's claim of service connection for shrapnel in the eyes.  

In a May 1999 rating decision, the RO found that new and material evidence adequate to reopen the claim for shrapnel of the eyes had not been submitted.  The RO found that there was no evidence of treatment during service for the claimed injury.  The Veteran was notified of the decision in May 1999.  He did not appeal.  

At the time of the last final denial in May 1999, the record consisted of service treatment records that were devoid of any diagnoses, treatment, and complaints for the eyes.  The record contained the Veteran's assertions that he was wounded by shrapnel from incoming artillery while in a fox hole during service; statements from the appellant relating that the Veteran had persistent problems with his eyes after discharge and that he was wounded in Korea while in a foxhole; an August 1991 statement from the Veteran's mother asserting that she was contacted while the Veteran was in Korea and was told that he was wounded; and an August 1991 statement from the Veteran's sister asserting that as a child she recalled when he was wounded in service and that her mother talked about it.

Also of record at the time of last final denial in May 1999 were outpatient treatment records including a May 1955 private record showing treatment for the eyes and a March 1991 private record noting a history of shrapnel injury from the Korean War in which the Veteran had some injury to his right eye.  An October 1998 VA compensation and pension examination report was also of record, wherein the diagnosis was shrapnel fragment wound to the right eye, currently pupil irregular but appears to be fixed.

Since the last final denial in May 1999, VA outpatient treatment records, which show continued treatment for the eyes, have been associated with the record.  The appellant has also submitted a statement reiterating that the Veteran's eye problems were related to service to include the in-service injury sustained from the shrapnel to the eye.  The Veteran's daughter, P.D., submitted a statement in May 2004 asserting that her father entered service without eye problems and that he received shrapnel to his right eye during the incident in the foxhole and was temporarily blinded.  The Veteran also submitted a statement reiterating that he got shrapnel in his right eye in service and that he had eye trouble since that time.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim of service connection for shrapnel wounds of the eyes has not been submitted.  The Veteran's claim for service connection was previously denied on the basis that there was no evidence of treatment during service for the claimed injury.  At the time of the last final denial, the record consisted of evidence showing post-service treatment for the eyes, especially the right eye, and statements and testimony from the Veteran that while in a foxhole in service he was wounded from shrapnel.  Statements from the Veteran's mother, wife, and children were also associated with the record at the time of the last final denial.  

The evidence received since the last final denial consists essentially of duplicates of what is already of record and other documents which show that the Veteran had a right eye disorder.  Although the lay statements from the Veteran and his family have been re-submitted as evidence, such evidence is cumulative.  

The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, even though the Veteran's daughter has submitted a statement on her father's behalf that was not of record at the time of the last final denial, the testimony is essentially duplicative of assertions and lay statements made in the past and previously considered by the RO.  Furthermore, the medical records showing continued treatment for the right eye are also cumulative.  As a right eye disability has been conceded, evidence that tends to confirm a previously established fact is cumulative.

Because the evidence submitted since the last final decision in May 1999 is cumulative, new and material evidence has not been presented to reopen the claim.  Stated differently, service connection for residuals of shrapnel wounds of the eyes was denied in the past because there was no evidence of treatment during service for the claimed injury.  No evidence has since been presented to change this.  

III.  Merits of Claim of Service Connection for PTSD

As discussed earlier in this decision, new and material evidence has been presented to reopen a claim of service connection for PTSD.  The Board now turns to the merits of that claim.  

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

"Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996). However, the Court has held that the regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843- 39,852).  

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the appellant had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because the claim was appealed to the Board prior to July 13, 2010, but was not decided by the Board as of July 13, 2010.

Because accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death, an appellant cannot furnish additional evidence that could be used to substantiate his or her claim, and VA cannot develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2010).

The Board notes that on October 10, 2008, the Veterans' Benefits Improvement Act of 2008 was signed by the President.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008).  Section 212 ("Substitution upon death of claimant") of the new statute allows a person who would potentially be able to receive accrued benefits to be substituted for the Veteran for purposes of completing the claim.  However, the statute, at subsection 212(c), provides that it applies only in cases where the Veteran has died on or after the date of enactment.  Therefore, this claim for accrued benefits will be adjudicated under previously existing law, as the Veteran died in July 2004.

The appellant appeals the denial of service connection for PTSD, for accrued benefit purposes.  At the time of the Veteran's death, he was seeking service connection for PTSD.  As the appellant filed a claim for accrued benefits within the year following his death, the threshold requirements for a claim of service connection for PTSD, for purposes of accrued benefits, have thus been met.  

Here, at the time of the Veteran death the record contained evidence of a PTSD diagnosis.  In a June 1991 statement, the appellant related that while in service the Veteran and a war buddy faced an enemy from a foxhole.  She related that the Veteran was feeding ammunition to his friend who was operating a 50 caliber weapon, but a "bomb" exploded nearby, killing the friend and injuring the Veteran.  

In an August 1991 statement, the Veteran related that he received wounds from incoming artillery while in a foxhole and that his buddy was killed during the shelling.  The Veteran testified in September 1991 that his friend's name was [redacted] and that he was from [redacted], Alabama.  He also related that the attack took place in 1952 and that he was treated at a hospital in or near Yokohama, Japan.

Through various statements, the Veteran's children and the appellant have discussed the foxhole incident and the Veteran's PTSD.  They observed that the incident changed him and that while sleeping he would scream the name of his friend. 

During the October 1998 VA examination, the Veteran reported that he engaged in combat and was wounded by shrapnel to his right eye and stomach while in a foxhole.  He claimed his buddy was killed during the shelling and that he had dreams about it.  After examination, the VA examiner diagnosed PTSD, delayed onset and dysthymia.  The examiner stated that the Veteran provided a history of being in a combat situation but that he was unable to corroborate such from the records.  The VA examiner stated that it was hard to find corroborating evidence.  However, based on the interview, he stated that the Veteran did have PTSD-related symptoms.  The VA examiner found that the Veteran's disability appeared to be related to his active duty service.  

In evaluations conducted in April 2004 and May 2004, it was noted that the Veteran exhibited classic symptoms of PTSD, which were most likely the result of his service.  J.E.B. opined that the Veteran should be seen as disabled due to the experiences which he encountered during service.  In May 2004, Dr. C.R.T. and S.E. related that the Veteran suffered from severe PTSD.  It was opined that the condition existed from his experiences in war and that he had endured unusual pain and suffering throughout the years.  The Veteran died in July 2004.

In light of the above evidence, the Board finds that service connection for PTSD, for accrued benefits purposes, is warranted.  In this regard, the Board notes that to establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  

Here, at the time of the Veteran's death, the record contained a diagnosis of PTSD in accordance with DSM-IV (see 38 C.F.R. § 4.125(a)) and a reported stressor that the Veteran received incoming artillery while in a foxhole resulting in the death of his buddy.  While the stressor to support the PTSD diagnosis had not been verified by the time of the Veteran's death, the Board notes that the VA examiner related the Veteran's disability to his active duty service.  

Further, the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service as detailed in his sworn testimony and service records.  Although the evidence does not confirm that the Veteran participated in combat, the Board finds that the Veteran had credibly cited a stressor that was entirely consistent with the places, types, and circumstances of his service in Korea.  The alleged stressor was related to the Veteran's fear of hostile military activity whereby he experienced, witnessed, and was confronted with an event involving actual and threatened death and serious injury in the form of incoming artillery fire.  And the Veteran's response to such an event was manifested in a psychological state of fear and/or horror.  Thus, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 2010)).  

Additionally, a VA physician has confirmed that the Veteran's disability appeared to be related to his active duty service.  Accordingly, the Board finds that the Veteran suffered from PTSD and that his PTSD has been sufficiently linked to wartime experiences.  In sum, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A.  § 5107(b).  Accordingly, the claim is granted.  


      ORDER ON NEXT PAGE

ORDER

As new and material evidence has been presented, the claim of service connection for PTSD, for the purpose of accrued benefits, is reopened, and to this extent only the appeal is granted. 

Service connection for PTSD, for the purpose of accrued benefits, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

As new and material evidence has not been presented, the claim of service connection for residuals of shrapnel wounds of the eyes, for the purpose of accrued benefits, is not reopened, and the appeal is denied.
 


____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


